AFTER REMAND PROM THE SUPREME COURT
ROBERTSON, Presiding Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama, and the ease remanded for further proceedings. Ex parte Vaughn, 634 So.2d 533 (Ala.1993). Pursuant to the Supreme Court’s instructions, that portion of the judgment of the trial court holding that the husband’s military retirement benefits cannot be included in an award of alimony in gross or in a division of property is reversed, and this case is remanded to the trial court for further proceedings consistent with the Supreme Court’s opinion.
In accordance with our original opinion, the judgment is affirmed as to the remaining issues.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
YATES, J., concurs.
THIGPEN, J., recuses himself.